Citation Nr: 1537225	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  07-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to October 24, 2011, and an evaluation in excess of 20 percent thereafter for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1974 to November 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that assigned an initial noncompensable evaluation for hemorrhoids.  Jurisdiction over the claim was subsequently transferred to the Atlanta RO in Decatur, Georgia.

While the claim was pending, the Appeals Management Center issued an August 2012 rating decision increasing the evaluation to 20 percent, effective October 24, 2011.

The Board issued a decision in April 2013 that granted a 10 percent evaluation from May 30, 2007, to October 23, 2011, and denied a compensable evaluation prior to May 30, 2007, and a rating in excess of 20 percent beginning October 24, 2011.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2013 joint motion, the parties requested that the Court vacate the April 2013 Board decision and remand the claim for further development and readjudication.  In an October 2013 Order, the Court granted the motion.  

In March 2014 and January 2015, the Board remanded the claim for additional development and adjudicative action.  It has since returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System





REMAND

While the Board sincerely regrets the additional delay, additional development is required before the Veteran's appeal is decided.

The parties agreed in the October 2013 joint motion that the April 2013 Board decision's reasons and bases were inadequate with regard to the finding that the Veteran's reports of fecal leakage were not credible.  The subsequent March 2014 Board remand directed the originating agency to obtain outstanding private treatment records from a colorectal specialist and another VA examination to determine the degree of severity of the disability.  The March 2014 remand also required the examiner to specifically comment as to whether the Veteran suffered fecal leakage or sphincter impairment as a result of service-connected hemorrhoids, whether there could be fecal leakage in absence of sphincter impairment, and whether hemorrhoids impacted the Veteran's ability to work.

The Board notes that pursuant to a January 2015 remand, the Veteran's private treatment records from Georgia Colon and Rectal Surgical Associates were obtained.  

In response to the April 2013 Board remand, the Veteran was afforded another VA examination in June 2014.  The Veteran reported symptoms of constant pain, blockage in his rectum, bleeding, blood in stool, and fecal leakage approximately once or twice per week, to include when he coughed or sneezed.  He stated that his hemorrhoids caused him to change positions frequently while sitting, that he could not sit for prolonged periods, and that his primary care provider recently told him he had rectal stenosis.  The examiner found normal outer rectal area with no external hemorrhoids and a small internal hemorrhoid with pain but no blood during examination.  The examiner indicated that the sphincter tone was normal, complete blood count was stable, and that the Veteran's hemorrhoids required surgery in 1983, 2006, and 2009, but otherwise did not require hospitalization.  The examiner diagnosed mild or moderate internal or external hemorrhoids with secondary anemia and "reported some anal leakage," and opined that hemorrhoids impacted the Veteran's ability to work because he was unable to sit for long periods of time due to pain.  

The Board finds that the June 2014 examiner did not provide an adequate opinion and rationale as to whether the Veteran suffered fecal leakage or sphincter impairment as a result of service-connected hemorrhoids and whether there could be fecal leakage in absence of sphincter impairment, as was required in order for the Board to make findings in accordance with the joint motion.  In addition, the Board notes that a June 2014 VA treatment record notes an inadequate rectal examination due to a tight sphincter and an assessment of anal stenosis.  It shows that the Veteran was referred for an opinion on repeat dilation.  For these reasons, the Board finds the June 2014 VA examination report to be inadequate.  Therefore, another VA examination is required.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from August 2014 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA treatment records for the time period from August 2014 to the present.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the service-connected hemorrhoids and the impact of hemorrhoids on the Veteran's employability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should provide a full description of all symptomatology, to specifically include whether the hemorrhoids result in fecal leakage and/or sphincter impairment.

The examiner should specifically comment as to whether there can be fecal leakage in the absence of sphincter impairment.

The examiner also should provide an opinion concerning the impact of the hemorrhoids on the Veteran's ability to work.  

The rationale for all opinions expressed should also be provided.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the claim, to include consideration of whether the Veteran's claim should be referred for extra-schedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




